Case: 1:15-cv-11632 Document #: 153-22 Filed: 10/31/19 Page 1 of 8 PageID #:1456




                                 Exhibit 21
Case: 1:15-cv-11632 Document #: 153-22 Filed: 10/31/19 Page 2 of 8 PageID #:1456

                                                        __ ,,
                                                 Available online at www.sciencedirect.com                                          TH l INTERNATIONAL JQURN,IJ,Of




                                                      ·•;• ScienceDirect                                                       DRUG
  ELSEVIER                                      International Journal of Drug Policy 19 (2008) 17–23
                                                                                                                               POLICY
                                                                                                                                 . ·--
                                                                                                                               _.,,....,_""""', _,

                                                                                                                         www.elsevier.com/locate/drugpo

                                                                      Commentary

         Ethical and human rights imperatives to ensure medication-assisted
          treatment for opioid dependence in prisons and pre-trial detention
                                             R. Douglas Bruce ∗ , Rebecca A. Schleifer
                          Yale University AIDS Program, HIV/AIDS and Human Rights Program, Human Rights Watch, United States
                               Received 25 June 2007; received in revised form 22 November 2007; accepted 27 November 2007



  Abstract
     Opioid dependence is a complex medical condition affecting neurocognitive and physical functioning. Forced or abrupt opioid withdrawal
  may cause profound physical and psychological suffering, including nausea, vomiting, diarrhoea, extreme agitation and/or anxiety. Opioid-
  dependent individuals are especially vulnerable at the time of arrest or initial detention, when they may, as a result of their chemical dependency,
  be coerced into providing incriminating testimony, or be driven to engage in risky behaviour (such as sharing needles in detention) in order
  to avoid painful withdrawal symptoms.
     Upon incarceration, many opioid-dependent prisoners are forced to undergo abrupt opioid withdrawal (both from legally prescribed agonist
  therapy such as methadone as well as illicit opioids). Physical and psychological symptoms attendant to withdrawal may impair capacity to
  make informed legal decisions, and cause prisoners to risk HIV and other blood-borne diseases by sharing injection equipment. Although
  prisons must provide at least the standard of care to prisoners that is available in the general population, medication-assisted treatment,
  endorsed by international health and drug agencies as an integral part of HIV prevention and care strategies for opioid-dependent drug users,
  is unavailable to most prisoners.
     Medication-assisted treatment is a well-studied and validated pharmacological therapy for the medical condition known as opioid depen-
  dence. The failure to ensure prisoner access to this medical therapy threatens fundamental human rights protections against cruel, inhuman or
  degrading treatment and rights to health and to life. It also poses serious ethical problems for health care providers, violating basic principles of
  beneficence and non-maleficence (i.e., do good/do no harm). Governments must take immediate action to ensure access to opioid substitution
  to prisoners to ensure fulfilment of ethical and human rights obligations.
  © 2007 Elsevier B.V. All rights reserved.

  Keywords: Prison; Incarceration; Opioid-substitution therapy; Methadone; Buprenorphine; Human rights; Medication-assisted treatment




  Introduction                                                                    abuse and 1 in 12 were using heroin regularly in the month
                                                                                  prior to incarceration (Beck et al., 1993). For some inmates,
     Due to the illicit nature of opioids, the means whereby                      heroin use does not cease upon incarceration (Calzavara et al.,
  they are obtained, and many of the associated behaviours                        2003; van Haastrecht, Bax, & van den Hoek, 1998). Where
  of opioid use or acquisition, many opioid-dependent indi-                       heroin use continues via injection, injection equipment is
  viduals find themselves entangled in the criminal justice                       often in short supply because such equipment is prohib-
  and correctional systems (Farrell et al., 2006; Mumola &                        ited in most correctional facilities (Heimer et al., 2006).
  Beck, 1997). Approximately three quarters of inmates in US                      Because of the overlap between HIV/hepatitis C and IDU
  state correctional facilities required some form of substance                   and the high prevalence of IDU within correctional settings,
  abuse treatment, but less than 20% received any such treat-                     the prevalence of HIV within correctional settings is high
  ment (Belenko et al., 1998). Almost one in four inmates                         (Dolan, Kite, Black, Aceijas, & Stimson, 2006; Small et
  in US state correctional facilities have a history of heroin                    al., 2005; Wood, Montaner, & Kerr, 2005a; Wood et al.,
                                                                                  2005b).
   ∗ Corresponding author at: 135 College Street, Suite 323, New Haven, CT            Few prisons in the world offer medication-assisted treat-
  06510-2283, United States. Tel.: +1 203 737 2883; fax: +1 203 737 4051.         ment (MAT) for opioid dependence. Instead, many favour
     E-mail address: Robert.bruce@yale.edu (R.D. Bruce).                          “cold turkey” as “treatment”. There are several reasons that

  0955-3959/$ – see front matter © 2007 Elsevier B.V. All rights reserved.
  doi:10.1016/j.drugpo.2007.11.019




                                                                        Exhibit 21                                             Page 1 of 7
Case: 1:15-cv-11632 Document #: 153-22 Filed: 10/31/19 Page 3 of 8 PageID #:1456

   18                              R.D. Bruce, R.A. Schleifer / International Journal of Drug Policy 19 (2008) 17–23

   explain this preference. First, there is widespread failure                 cated by many social factors, mental illness, and infectious
   in prisons to understand that opioid dependence is a medi-                  diseases, that the refusal to provide evidence-based pharma-
   cal disorder resulting from complex neurobiological systems                 cological therapy simply because someone is located within
   (Volkow & Li, 2005). Second, some facilities think it appro-                a correctional system must be addressed.
   priate to impose extrajudicial punishment of inmates for their                 Opioid-dependent individuals often suffer a host of mal-
   societal misdeeds and therefore believe inmates should expe-                adies that further complicate the physical and psychological
   rience the “natural consequences” of their actions; that is,                consequences of dependency and withdrawal and, in turn,
   opioid withdrawal. Third, medications used in medication-                   craving and relapse to opioid use. These include social
   assisted treatment (MAT) are illegal in some jurisdictions                  factors, psychological stress, and co-morbid mental ill-
   (see, e.g., Human Rights Watch, 2007). And in the limited                   ness, which can interact in varying ways and to varying
   number of facilities that would be theoretically open to MAT,               degrees to negatively affect cognitive function (Kresina,
   they are often fearful of diversion within the prison itself                Bruce, Litwin, & Sylvestre, 2005; Rollins, O’Neill, Davis,
   (Fiscella, Moore, Engerman, & Meldrum, 2005).                               & Devitt, 2005). In addition, both HIV and hepatitis C can
                                                                               cause neurocognitive dysfunction making drug treatments
                                                                               based on neurocognitive ability more difficult (e.g., alco-
   Neurobiology of addiction                                                   holics anonymous, cognitive behavioural therapy) (Cysique,
                                                                               Maruff, & Brew, 2006; Forton et al., 2005; Laskus et al., 2005;
      Opioid dependence is a chronic, relapsing disorder requir-               Parsons et al., 2006; Shaham, Erb, & Stewart, 2000; The
   ing longitudinal therapy to reduce recidivism (Fiellin &                    Hemophilia Growth Development Study, 2006; Waldrop-
   O’Connor, 2002). Extensive research over the past 50 years                  Valverde et al., 2006). Individuals with the stressors and
   has mapped the neurobiology of the brain related to substance               neurocognitive impairment as detailed above are more in
   dependence and the neurobiological adaptations resulting                    need of MAT to reduce risk-taking behaviour and assist
   from the chronic use of these substances (Chao & Nestler,                   in the stabilization of their other medical and psychiatric
   2004; Di Chiara & North, 1992; Nestler & Aghajanian,                        diseases.
   1997; Stimmel & Kreek, 2000). Neurobiological adaptations
   are wide ranging and complex, involving perturbations of
   brain signalling pathways resulting from repeated opioid use                Medication-assisted treatment with methadone or
   (Nestler, Alreja, & Aghajanian, 1994; Nestler, Berhow, &                    buprenorphine
   Brodkin, 1996; Nestler, Hopem, & Widnell, 1993). Whereas
   some brain pathways will be more susceptible to adaptation,                    Medication-assisted treatment (MAT) for opioid depen-
   some will be more resistant due to their genetic composition                dence with methadone or buprenorphine prevents opioid
   (Nestler, 2001a,b). These adaptations can be long lasting in                withdrawal, decreases opiate craving, and diminishes the
   their effects. Indeed, some data have suggested that at least 2             effects of illicit opioid due to its direct action on the
   years of opioid agonist therapy may be required to stabilize                neurobiology discussed previously. Often called “opioid-
   neuronal changes acquired while using short-acting opioids                  substitution therapy”, MAT is one of the most effective and
   such as heroin (Kaufman et al., 1999).                                      best-researched treatments for opioid dependence. Once a
      In essence, the overwhelming physical and psychologi-                    patient is stabilized on an adequate dose, he or she can func-
   cal reward that comes from heroin derails a neurobiological                 tion normally (WHO et al., 2004).
   system designed to preserve the individual. For example,                       The World Health Organization (WHO), the United
   opioids are a better neurobiological reward than food and                   Nations Office on Drugs and Crime (UNODC) and the
   so opioid-dependent patients will “ingest” heroin to “feed”                 Joint United Nations Programme on HIV/AIDS (UNAIDS)
   this neurobiological pathway rather than eating actual food                 have each supported the expansion of MAT because it
   to preserve the body. Hence, opioid-dependent individuals                   is an evidence-based therapy that has proven effective
   are often underweight and malnourished. This neurobiol-                     for HIV prevention, as well as reducing illicit opi-
   ogy assists in framing why individuals will place themselves                oid use and deaths due to overdose, improving uptake
   at risk for infectious diseases, physical and psychological                 and adherence to antiretroviral treatment for HIV-positive
   trauma, and incarceration. The individual’s brain has been                  drug users, and is cost-effective to society (WHO et al.,
   primed to expect an exogenous opioid such as heroin and the                 2004).
   brain will do all it can to move the individual to obtaining and               In 2005, the WHO added buprenorphine and methadone
   using the opioid (Nestler, 2004). This neurobiology, which                  to the list of essential medicines and in 2006, together
   explains some of the individual’s behaviour, is in tension with             with UNODC and UNAIDS, recommended that gov-
   the very real possibility of the individual making informed                 ernments ensure access to MAT free of charge to
   choices that go against this neurobiological programming                    opioid-dependent prisoners where it is available outside of
   (otherwise sobriety could never occur). Some choices, how-                  prison, and that where no MAT is available in the out-
   ever, become more difficult because of the neurobiological                  side community, that “prison authorities add their voice
   effect of opioid dependence. It is in this context, compli-                 to lobby for changes in policy to make such treatment



                                                                 Exhibit 21                                            Page 2 of 7
Case: 1:15-cv-11632 Document #: 153-22 Filed: 10/31/19 Page 4 of 8 PageID #:1456

                                  R.D. Bruce, R.A. Schleifer / International Journal of Drug Policy 19 (2008) 17–23                        19

  nationally available, including within prisons” (UNODC,                     The human rights basis for access to
  2006).                                                                      medication-assisted treatment in prison

                                                                                  International human rights law clearly affirms that pris-
  Risk environment created by withholding treatment                           oners retain fundamental rights and freedoms guaranteed
                                                                              under human rights law, except the right to liberty, although
      Forced or abrupt opioid withdrawal can cause profound                   they may be subject to restrictions that are commensurate
  mental and physical pain (including severe abdominal cramp-                 with a closed environment (UNHRC, 1994). However, the
  ing, nausea, diarrhoea, anxiety, and convulsions), and can                  conditions of confinement should not aggravate the suffer-
  have serious medical consequences for pregnant women                        ing inherent in imprisonment (UNHRC, 1994). Prisoners,
  and their foetuses, immunocompromised people, and peo-                      therefore, like all other persons, enjoy the right to life,
  ple suffering from comorbid medical disorders (Fiscella et                  to the highest attainable standard of health, and the right
  al., 2005). The trauma of imprisonment, coupled with severe                 to be treated with dignity and protection against torture
  opioid withdrawal, can also increase the risk of suicide in                 and cruel, inhuman, or degrading treatment and punish-
  opioid-dependent individuals with co-occurring disorders                    ment. These rights are enshrined in international human
  (USDHHS, 2005).                                                             rights treaties that have been signed and ratified by most
      Physical and psychological factors attendant to with-                   United Nations member states, including the International
  drawal, coupled with structural factors increasing the risk of              Covenant on Civil and Political Rights (ICCPR), the Inter-
  unsafe injection (the lack of MAT or access to sterile injection            national Covenant on Economic, Social and Cultural Rights
  equipment), constrain opioid-dependent prisoners to make                    (ICESCR), and the Convention against Torture and Other
  life-threatening choices. Studies in prisons throughout the                 Cruel, Inhuman or Degrading Treatment or Punishment
  world have shown that many prisoners continue injection                     (CAT).
  while incarcerated, often sharing syringes, thus risking HIV                    Any restrictions on prisoners’ rights that are a conse-
  and other diseases (Calzavara et al., 2003; Choopanya et                    quence of imprisonment must be justified, for example, on
  al., 2002; Cravioto, Medina-Mora, de la Rosa, Galvan, &                     well-founded considerations related to security, and states
  Tapia-Conyer, 2003; Beyrer et al., 2003; Boys et al., 2002;                 have positive obligations to take measures to ensure condi-
  Dolan, Wodak, & Hall, 1998; Haig, 2003; Heimer et al., 2005;                tions of incarceration conform to international human rights
  Shewan, Gemmell, & Davies, 1994; Wood et al., 2005a,b).                     norms and standards.
      Methadone maintenance therapy has been shown to reduce                      In some cases, state obligations to safeguard the lives and
  the incidence of injection in prison (Dolan et al., 2006; Dolan,            health of people in custody, and to protect them from ill-
  Hall, & Wodak, 1996; Haig, 2003; Heimer et al., 2005).                      treatment, including inhuman and degrading treatment may
  Likewise, stopping methadone on incarceration is associated                 require states to ensure a higher standard of care to pris-
  with the likelihood of sharing injection equipment (Shewan et               oners than they may have access to outside prison, where
  al., 1994). Indeed, many prisoners who were receiving treat-                they are not wholly dependent upon the state for protection
  ment before incarceration resort to illicit drug use in prison              of their health and welfare (Lines, 2006). The prohibition
  when they are prohibited from receiving methadone (Gore                     on inhuman or degrading treatment specifically “compels
  & Bird, 1995; Vormfelde & Poser, 2001). In addition, with-                  authorities not only to refrain from provoking such treatment,
  drawal symptoms due to forced abstinence from methadone                     but also to take the practical preventive measures to protect
  following incarceration are a major source of negative atti-                the physical integrity and the health of persons who have been
  tudes towards methadone among injection drug users (Zule                    deprived of their liberty” (ECHR, 2003). Failure to provide
  & Desmond, 1998).                                                           adequate medical treatments to a detainee in prison may con-
                                                                              tribute to conditions amounting to “inhuman or degrading
                                                                              treatment” (CPT, 2002; ECHR, 2006). In the case of opioid-
  Legal consequences of withholding treatment                                 dependent prisoners, states must take positive measures to
                                                                              protect against serious suffering, as well as to protect against
     Upon incarceration, many opioid-dependent prisoners are                  HIV, hepatitis C, and other serious diseases attendant to drug
  forced to undergo abrupt opioid withdrawal (both from                       dependence.
  legally prescribed agonist therapy such as methadone as
  well as illicit opioids). Physical and psychological symp-                  The right to be free of torture and ill-treatment
  toms attendant to withdrawal may impair capacity to make
  informed legal decisions, and heighten vulnerability to suc-                   International law unequivocally forbids the use of torture
  cumb to police pressure to admit to false charges or confess                and other cruel, inhuman or degrading treatment or punish-
  guilt before having had access to counsel, been before a judge,             ment (CAT, 1984; ECPHRFF, 1953; ICCPR, 1966). These
  or been able to digest and understand the potential criminal                prohibitions extend to conditions of confinement for pris-
  charges and consequences, in order to avoid detention or to                 oners, and apply “not only to acts that cause physical pain
  secure release from confinement.                                            but also to acts that cause mental suffering to the victim”



                                                                   Exhibit 21                                          Page 3 of 7
Case: 1:15-cv-11632 Document #: 153-22 Filed: 10/31/19 Page 5 of 8 PageID #:1456

   20                             R.D. Bruce, R.A. Schleifer / International Journal of Drug Policy 19 (2008) 17–23

   (UNHRC, 1992a,b), including intimidation and other forms                   solution to the medical necessity of providing agonist ther-
   of threats (UNGA, 2001, 1988).                                             apy within correctional settings in a most expeditious manner
       The Human Rights Committee, an expert United Nations                   as such programs could be started in, at most, a few months.
   body that monitors compliance with the ICCPR and provides                  Indeed, the World Health Organization reminds institutions
   authoritative interpretations of its provisions, has explained             that MAT programs are relatively simple to carry out (WHO
   that states have a “positive obligation towards persons who                et al., 2004). In the face of this evidence, state failure to
   are particularly vulnerable because of their status as persons             provide available and necessary medical attention to opioid-
   deprived of liberty,” stating further that “Persons deprived               dependent prisoners, thus increasing their vulnerability to
   of their liberty enjoy all the rights set forth in the [ICCPR],            HIV and other blood-borne diseases, could result in prisoners
   subject to the restrictions that are unavoidable in a closed               being subject to inhuman and degrading treatment in violation
   environment” (UNHRC, 1992a,b).                                             of basic legal obligations to prevent such occurrence.
       The Convention against Torture proscribes acts commit-
   ted by public officials, as well as acts committed with their              The right to the highest attainable standard of health
   “acquiescence.” In other words, international human rights                 without discrimination; the right to life
   law bars the state from tolerating acts or perpetuating con-
   ditions that amount to torture or ill-treatment. In prison,                    The International Covenant on Economic, Social and Cul-
   where most material conditions of incarceration are directly               tural Rights (ICESCR) guarantees “the right of everyone to
   attributable to the state and where inmates have been deprived             the highest attainable standard of physical and mental health,”
   of their liberty and means of self-protection, the requirement             without discrimination on certain prohibited grounds (includ-
   to protect individuals from the risk of torture and other ill-             ing physical or mental disability, health status, and any “other
   treatment can give rise to a positive duty of care, which has              status” that has “the intention or the effect of nullifying
   been interpreted to include effective methods of prevention,               or impairing the equal enjoyment or exercise of the right
   screening, and treatment for life-threatening diseases (CPT,               to health”). Article 12 specifically obliges states to take all
   2002; ECHR, 2006).                                                         steps necessary for the “prevention, treatment and control of
       The failure to provide access to MAT – an effective med-               epidemic. . . diseases,” and the “creation of conditions which
   ical treatment for opioid dependence, as well as critical to               would assure to all medical service and medical attention in
   preventing HIV – may result in violations of basic obligations             the event of sickness.” This includes “the establishment of
   to protect prisoners from exposure to inhuman or degrad-                   prevention and education programmes for behaviour-related
   ing treatment. Upon incarceration, many opioid-dependent                   health concerns such as sexually-transmitted diseases, in
   prisoners are forced to undergo abrupt opioid withdrawal.                  particular HIV/AIDS” (CESCR, 2000). Realization of the
   As noted above, forced or abrupt opioid withdrawal can                     highest attainable standard of health requires that states
   cause profound mental and physical pain, have serious med-                 ensure equality of access to a system of health care and, fur-
   ical consequences, and increase the risk of suicide among                  ther, to take affirmative steps to promote health and to refrain
   opioid-dependent individuals with co-occurring disorders.                  from conduct that limits people’s abilities to safeguard their
       The concept of providing MAT for heroin-dependent                      health (CESCR, 2000). Laws and policies that “are likely to
   patients upon incarceration dates back to the beginning                    result in. . . unnecessary morbidity and preventable mortal-
   of methadone (Dole, 1972). Methadone programs have                         ity” constitute specific breaches of the obligation to respect
   been successfully created in prisons throughout the world,                 the right to health (CESCR, 2000).
   including New York City (Project KEEP), the Connecti-                          In the face of the scientific consensus supporting its effi-
   cut Department of Corrections York Correctional Institution,               cacy, state-imposed barriers to MAT for opioid-dependent
   Eastern Europe, Iran, Puerto Rico, and Canada (Catania,                    prisoners constitute interference with the right to health.
   2004; Fallon, 2001; Heimer et al., 2006; Kerr & Jurgens,                       In its General Comment No. 14 on the Right to Health, the
   2004; Sefatian, Alaei, & Alaei, 2005; Tomasino, Swanson,                   U.N. Committee on Economic, Social and Cultural Rights
   Nolan, & Shuman, 2001). Many correctional settings where                   repeatedly stresses the importance of states’ obligations to
   medical care is provided have opiates available for the                    ensure equality of access to health facilities, goods, and
   treatment of pain and have security measures in place                      services to all persons, “especially the most vulnerable or
   to prevent the diversion of such controlled substances.                    marginalized sections of the population” without discrim-
   Because correctional systems are already well designed                     ination on any of the prohibited grounds (CESCR, 2000).
   to offer the security surrounding storage of opioids, such                 The Committee notes in particular government obligations to
   as methadone, and the supervision regarding dosing, in                     “refrain from denying or limiting equal access for all persons,
   many respects correctional settings should be the easiest in               including prisoners or detainees. . . to preventive, curative,
   which to implement methadone maintenance. Indeed, most                     and palliative health services,” and to abstain from “enforcing
   methadone programs outside correctional settings must cre-                 discriminatory practices as State policy” (CESCR, 2000).
   ate systems that typically already exist within correctional                   Many jurisdictions recognize drug addiction as a disabil-
   settings. Buprenorphine, which requires much less regula-                  ity. To the extent that opioid-dependent prisoners suffer from
   tory oversight compared to methadone, may be a practical                   addiction-related disabilities, restricting access to MAT may



                                                                Exhibit 21                                            Page 4 of 7
Case: 1:15-cv-11632 Document #: 153-22 Filed: 10/31/19 Page 6 of 8 PageID #:1456

                                    R.D. Bruce, R.A. Schleifer / International Journal of Drug Policy 19 (2008) 17–23                                        21

  constitute prohibited discrimination on the basis of disability               the removal of the agonist therapy may lead the individual
  (CESCR, 1994, 2000).                                                          patient to engage in risky practices to placate the symptoms
      All persons enjoy an inherent right to life, which is guar-               of withdrawal as discussed above. The refusal of correctional
  anteed in Article 6 of the International Covenant on Civil                    systems to allow physicians to provide this evidenced based
  and Political Rights (ICCPR, 1966). The U.N. Human Rights                     care violates the commitment to beneficence. This contra-
  Committee has explained that the right to life “should not                    vention of medical ethics should lead correctional systems to
  be interpreted narrowly,” and that governments must adopt                     reform their practices around the treatment of opioid depen-
  “positive measures” to increase life expectancy and eliminate                 dence.
  epidemics (UNHRC, 1992a,b). The Committee has further
  stressed that “the State party by arresting and detaining indi-
  viduals takes the responsibility to care for their life. It is up to          Conclusion
  the State party by organizing its detention facilities to know
  about the state of health of the detainees as far as may be                       Opioid dependence is a chronic, relapsing neurobiological
  reasonably expected. Lack of financial means cannot reduce                    disease with known, effective medical treatments, specifi-
  this responsibility” (UNHRC, 2002). Therefore, according to                   cally methadone and buprenorphine. The refusal to provide
  the Committee, it is “incumbent on States to ensure the right                 these validated medical treatments within correctional set-
  to life of detainees, and not incumbent on the latter to request              tings leads to increases in risk-taking behaviour among
  protection” (UNHRC, 2002).                                                    prisoners and unnecessary harm. In a context where access
      Withholding MAT increases the risk of sharing injec-                      to medication-assisted treatment for opioid dependence may
  tion equipment, and in turn, vulnerability to HIV/AIDS and                    be inadequate for those outside prison, access to treatment
  hepatitis, both incurable and potentially fatal diseases. Unas-               for prisoners may rank low on government priorities. But
  sisted opioid detoxification also increases the risk of fatal                 states’ failure to meet treatment needs for all drug users does
  overdose due to opioid naı̈veté if individuals relapse to drug               not relieve them of their obligations to protect the lives and
  use, as is often the case. Failure to take measures to ensure                 well-being of those in its custody by, among other things,
  MAT for prisoners thus threatens the right to life by putting                 ensuring access to evidence-based drug treatment. Just as
  prisoners at risk of premature death by overdose, and of                      correctional systems cannot refuse other medical treatments
  HIV/AIDS and other life-threatening illnesses.                                to prisoners (e.g., diabetes, HIV, etc.) because of the harm
                                                                                it could cause, it is incumbent upon correctional systems to
                                                                                immediately reform their policies and procedures to institute
  Ethical obligations to ensure access to                                       the medical treatment of opioid dependence with the evi-
  medication-assisted treatment in prison                                       denced based use of methadone and/or buprenorphine such
                                                                                that opioid-dependent patients can receive the benefits of this
      International principles of medical ethics require prison                 well studied and validated medical treatment.
  medical staff to provide “the best possible health care for
  those who are incarcerated in prisons for whatever reasons,”
  and that decisions regarding medical care and treatment be                    Acknowledgement
  based on prisoners’ health care needs, which must “take pri-
  ority over any non-medical matters” (International Council                      R.D. Bruce received funding for this research from the
  of Prison Medical Services, 1979). International standards                    National Institute on Drug Abuse (K23 DA 022143).
  further state that “[I]t is a gross contravention of medical
  ethics, as well as an offence under applicable international
  instruments, for health personnel, particularly physicians, to
                                                                                References
  engage, actively or passively, in acts which constitute partic-
  ipation in, complicity in, incitement to or attempts to commit                Beck, A., Gillard, D., Greenfeld, L., Harlow, C., Hester, T., Jankowski, L.,
  torture or other cruel, inhuman or degrading treatment or                        et al. (1993). Survey of state prison inmates, 1991. Washington, DC: US
  punishment” (UNGA, 1982).                                                        Department of Justice, Bureau of Justice Statistics.
      Physicians practicing in correctional settings are often                  Belenko, S., Peugh, J., Usdansky, M., Kurzweil, B., Liu, H., & Foster, S.
  forced by legal provisions or government policy, as well as                      (1998). Behind bars: Substance abuse and America’s prison population.
                                                                                   New York: National Center on Addiction and Substance Abuse.
  prison regulations and practices, to violate this ethical obliga-             Beyrer, C., Jittiwutikarn, J., Teokul, W., Razak, M. H., Suriyanon, V., Srirak,
  tion. Physicians are called to improve health outcomes—that                      N., et al. (2003). Drug use, increasing incarceration rates, and prison-
  is, to do good for patients in their charge and not to do                        associated HIV risks in Thailand. AIDS & Behavior, 7(2), 153–164.
  harm. Removing or denying access to a therapy demonstrated                    Boys, A., Farrell, P., Bebbington, P., Brugha, T., Coid, J., Jenkins, R., et al.
  to be beneficial for opioid-dependent patients constitutes                       (2002). Drug use and initiation in prison: Results from a national prison
                                                                                   survey in England in Wales. Addiction, 97, 1551–1560.
  harm—both direct harm as the individual experiences opioid                    Calzavara, L. M., Burchell, A. N., Schlossberg, J., Myers, T., Escobar, M.,
  withdrawal due to the removal of the opioid agonist ther-                        Wallace, E., et al. (2003). Prior opiate injection and incarceration history
  apy within the context of corrections, and indirectly in that                    predict injection drug use among inmates. Addiction, 98(9), 1257–1265.




                                                                     Exhibit 21                                                    Page 5 of 7
Case: 1:15-cv-11632 Document #: 153-22 Filed: 10/31/19 Page 7 of 8 PageID #:1456

   22                                      R.D. Bruce, R.A. Schleifer / International Journal of Drug Policy 19 (2008) 17–23

   Catania, H. (2004). Substitution treatment in prison: Evaluating a pilot,           Fiscella, K., Moore, A., Engerman, J., & Meldrum, S. (2005). Management
       expanding an intervention. In 15th international conference on the reduc-           of opiate detoxification in jails. Journal of Addictive Diseases, 24, 61–71.
       tion of drug related harm.                                                      Forton, D. M., Allsop, J. M., Cox, I. J., Hamilton, G., Wesnes, K., Thomas, H.
   Chao, J., & Nestler, E. J. (2004). Molecular neurobiology of drug addiction.            C., et al. (2005). A review of cognitive impairment and cerebral metabo-
       Annual Review of Medicine, 55, 113–132.                                             lite abnormalities in patients with hepatitis C infection. AIDS, 19(Suppl.
   Choopanya, K., Des Jarlais, D. C., Vanichseni, S., Kitayaporn, D., Mock, P.             3), S53–S63.
       A., Raktham, S., et al. (2002). Incarceration and risk for HIV infection        Gore, S. M., & Bird, A. G. (1995). Mandatory drug tests in prisons. British
       among injection drug users in Bangkok. Journal of Acquired Immune                   Medical Journal, 310(6979), 595.
       Deﬁciency Syndrome, 29(1), 86–94.                                               Haig, T. (2003). Randomized controlled trial proves effectiveness of MMT
   Committee Against Torture (CAT). (1984). Convention against torture and                 in prison. Canadian HIV/AIDS Law and Policy Review, 8, 48.
       other cruel, inhuman or degrading treatment or punishment. Adopted              Heimer, R., Catania, H., Newman, R. G., Zambrano, J., Brunet, A., & Ortiz,
       December 10, 1984, G.A. res. 39/46, annex, 39 U.N. GAOR Supp. (no.                  A. M. (2006). Methadone maintenance in prison: Evaluation of a pilot
       51) at 197, U.N. Doc. A/39/51 (1984), entered into force June 26, 1987,             program in Puerto Rico. Drug and Alcohol Dependence, 83(2), 122.
       articles 1, 2.                                                                  Heimer, R., Zambrano, J. A., Brunet, A., Ortiz, A. M., Catania, H., & New-
   Committee on Economic, Social and Cultural Rights (CESCR). (1994). Gen-                 man, R. G. (2005). Methadone maintenance in a men’s prison in Puerto
       eral Comment No. 5, persons with disabilities. Eleventh session, U.N.               Rico: A pilot program. Journal of Correctional Health Care, 11(3),
       Doc. E/1995/22 at 19, reprinted in Compilation of general comments                  295–305.
       and general recommendations, adopted by Human Rights Treaty Bodies,             Human Rights Watch. (2007). Russian Federation—rehabilitation required:
       U.N. Doc. HRI/GEN/1/Rev.6 at 24 (2003).                                             The right to drug dependence treatment in the Russian Federation.
   Committee on Economic Social and Cultural Rights (CESCR). (2000).                       November 2007.
       General Comment No. 14. E/C.12/2000/4, article 2(2), paragraphs                 International Council of Prison Medical Services. (1979). The oath of
       16, 18, 30–37. URL: http://www.unhchr.ch/tbs/doc.nsf/(symbol)/                      Athens. Available at: http://www.prisonhealthcarepractitioners.com/
       E.C.12.2000.4.En.                                                                   Medical ethics.shtml#International Council of Prison Medical Services.
   Cravioto, P., Medina-Mora, M. E., de la Rosa, B., Galvan, F., & Tapia-              International Covenant on Civil and Political Rights (ICCPR). (1966).
       Conyer, R. (2003). Patterns of heroin consumption in a jail on the                  Adopted December 16, 1966, G.A. Res. 2200A (XXI), 21 U.N. GAOR
       northern Mexican border: Barriers to treatment access. Salud Publica                Supp. (no. 16) at 52, U.N. Doc. A/6316 (1966), 999 U.N.T.S. 171, entered
       de Mexico, 45, 181–190.                                                             into force March 23, 1976, article 7.
   Cysique, L. A., Maruff, P., & Brew, B. J. (2006). The neuropsychological            Kaufman, M. J., Pollack, M. H., Villafuerte, R. A., Kukes, T. J., Rose, S. L.,
       profile of symptomatic AIDS and ADC patients in the pre-HAART era: A                & Mendelson, J. H. (1999). Cerebral phosphorus metabolite abnormal-
       meta-analysis. Journal of the International Neuropsychological Society,             ities in opiate-dependent polydrug abusers in methadone maintenance.
       12(3), 368–382.                                                                     Psychiatry Research, 90(3), 143–152.
   Di Chiara, G., & North, R. A. (1992). Neurobiology of opiate abuse. Trends          Kerr, T., & Jurgens, R. (2004). Methadone maintenance therapy in prisons:
       in Pharmacological Sciences, 13(5), 185–193.                                        Reviewing the evidence. Montreal, Canada: Canadian HIV/AIDS Legal
   Dolan, K., Hall, W., & Wodak, A. (May 4 1996). Methadone mainte-                        Network.
       nance reduces injecting in prison. British Medical Journal, 312(7039),          Kresina, T. F., Bruce, R. D., Litwin, A. H., & Sylvestre, D. (2005). Hepatitis C
       1162.                                                                               treatment of substance users in pharmacotherapy for addiction. Current
   Dolan, K., Kite, B., Black, E., Aceijas, C., & Stimson, G. V. (2006). HIV in            Hepatitis Reports, 4(3), 112–119.
       prison in low-income and middle-income countries. The Lancet Infec-             Laskus, T., Radkowski, M., Adair, D. M., Wilkinson, J., Scheck, A. C., &
       tious Diseases, 7(1), 32–41.                                                        Rakela, J. (2005). Emerging evidence of hepatitis C virus neuroinvasion.
   Dolan, K., Wodak, A., & Hall, W. (1998). Methadone maintenance treat-                   AIDS, 19(Suppl. 3), S140–S144.
       ment reduces heroin injection in new South Wales prison. Drug Alcohol           Lines, R. (2006). From equivalence of standards to equivalence of objectives:
       Review, (17), 153–158.                                                              The entitlement of prisoners to health standards higher than those outside
   Dole, V. P. (1972). Detoxification of sick addicts in prison. JAMA, 220,                prisons. International Journal of Prisoner Health, 2(4), 269.
       366–369.                                                                        Mumola, C., & Beck, A. J. (1997). Bureau of Justice Statistics bulletin.
   European Committee for the Prevention of Torture and Inhuman or Degrad-                 Washington, DC: US Department of Justice, Office of Justice Programs.
       ing Treatment or Punishment (CPT). (2002). CPT standards. CPT/IN/E              Nestler, E. J. (2001a). Molecular neurobiology of addiction. American Jour-
       (2002), section 3.                                                                  nal on Addictions, 10(3), 201–217.
   European Convention for the Protection of Human Rights and Fundamen-                Nestler, E. J. (2001b). Psychogenomics: Opportunities for understanding
       tal Freedoms (ECPHRFF). (1953). 213 UNTS. 222, entered into force                   addiction. Journal of Neuroscience, 21(21), 8324–8327.
       September 3, 1953, as amended by protocol nos. 3, 5, 8, and 11 which            Nestler, E. J. (2004). Molecular mechanisms of drug addiction. Neurophar-
       entered into force on September 21, 1970, December 20, 1971, January                macology, 47(Suppl. 1), 24–32.
       1, 1990, and November 1, 1998, respectively, article 3.                         Nestler, E. J., & Aghajanian, G. K. (1997). Molecular and cellular basis of
   European Court of Human Rights (ECHR). (2003). Pantea v. Romania.                       addiction. Science, 278(5335), 58–63.
       Application no. 33343/96 (judgment of June 3, 2003).                            Nestler, E. J., Alreja, M., & Aghajanian, G. K. (1994). Molecular and cellular
   European Court of Human Rights (ECHR). (2006). Melnik v. Ukraine. Appli-                mechanisms of opiate action: Studies in the rat locus coeruleus. Brain
       cation no. 72286/01 (judgment of March 28, 2006).                                   Research Bulletin, 35(5–6), 521–528.
   Fallon, B. M. (2001). The key extended entry program (KEEP): From the               Nestler, E. J., Berhow, M. T., & Brodkin, E. S. (1996). Molecular mecha-
       community side of the bridge. Mount Sinai Journal of Medicine, 68,                  nisms of drug addiction: Adaptations in signal transduction pathways.
       21–27.                                                                              Molecular Psychiatry, 1(3), 190–199.
   Farrell, M., Boys, A., Singleton, N., Meltzer, H., Brugha, T., Bebbington,          Nestler, E. J., Hopem, B. T., & Widnell, K. L. (1993). Drug addiction:
       P., et al. (2006). Predictors of mental health service utilization in the 12        A model for the molecular basis of neural plasticity. Neuron, 11(6),
       months before imprisonment: Analysis of results from a national pris-               995–1006.
       ons survey. Australian & New Zealand Journal of Psychiatry, 40(6–7),            Parsons, T. D., Tucker, K. A., Hall, C. D., Robertson, W. T., Eron, J. J., Fried,
       548–553.                                                                            M. W., et al. (2006). Neurocognitive functioning and HAART in HIV
   Fiellin, D. A., & O’Connor, P. G. (2002). New federal initiatives to                    and hepatitis C virus co-infection. AIDS, 20(12), 1591–1595.
       enhance the medical treatment of opioid dependence. Annals of Internal          Rollins, A. L., O’Neill, S. J., Davis, K. E., & Devitt, T. S. (2005). Sub-
       Medicine, 137(8), 688–692.                                                          stance abuse relapse and factors associated with relapse in an inner-city




                                                                            Exhibit 21                                                Page 6 of 7
Case: 1:15-cv-11632 Document #: 153-22 Filed: 10/31/19 Page 8 of 8 PageID #:1456

                                         R.D. Bruce, R.A. Schleifer / International Journal of Drug Policy 19 (2008) 17–23                                    23

     sample of patients with dual diagnoses. Psychiatric Services, 56(10),              ments and general recommendations adopted by Human Rights Treaty
     1274–1281.                                                                         Bodies, U.N. Doc. HRI/GEN/1/Rev.1 at 33, paragraph 3.
  Sefatian, S., Alaei, K., & Alaei, A. (2005). The harm reduction policy to help     United Nations Human Rights Committee (UNHRC). (1994). General Com-
     drug users in Iran. In Proceedings of the 16th international conference            ment No. 21. Article 10. Humane treatment of prisoners deprived of their
     on the reduction of drug-related harm                                              liberty. UN Doc. HRI/Gen/1/Rev.1 at 33, paragraph 3.
  Shaham, Y., Erb, S., & Stewart, J. (2000). Stress-induced relapse to heroin        United Nations Human Rights Committee (UNHRC). (2002). Lantsova v.
     and cocaine seeking in rats: A review. Brain Research: Brain Research              Russian Federation. 763/1997, UNCHR 74th session (2002), UN Doc.
     Reviews, 33(1), 13–33.                                                             Ccpr/C/74/763/1997, paragraph 9.2.
  Shewan, D., Gemmell, M., & Davies, J. B. (1994). Behavioural change                United Nations Office on Drugs and Crime (UNODC). (2006). HIV/AIDS
     amongst injecting drug users in Scottish prisons. Social Science and               prevention, care, treatment and support in prison settings. A framework
     Medicine, 39(11), 1585–1586.                                                       for an effective national response. New York: United Nations.
  Sibbald, B. (2002). Methadone maintenance expands inside federal prisons.          U.S. Department of Health and Human Services (USDHHS). (2005).
     Canadian Medical Association Journal, 167, 1154.                                   Medication-assisted treatment for opioid addiction in opioid treat-
  Small, W., Kain, S., Laliberte, N., Schechter, M. T., O’Shaughnessy, M. V.,           ment programs. Treatment improvement protocol (TIP) series 43.
     & Spittal, P. M. (2005). Incarceration, addiction and harm reduction:              Substance Abuse and Mental Health Services Administration/Center
     Inmates experience injecting drugs in prison. Substance Use & Misuse,              for Substance Abuse Treatment, DHHS publication no. (SMA) 05-
     40(6), 831–843.                                                                    4048. Rockville, MD: Substance Abuse and Mental Health Services
  Stimmel, B., & Kreek, M. J. (2000). Neurobiology of addictive behaviors               Administration.
     and its relationship to methadone maintenance. Mount Sinai Journal of           van Haastrecht, H. J., Bax, J. S., & van den Hoek, A. A. (1998). High rates
     Medicine, 67(5–6), 375–380.                                                        of drug use, but low rates of HIV risk behaviours among injecting drug
  The Hemophilia Growth Development Study. (2006). Hepatitis C virus infec-             users during incarceration in Dutch prisons. Addiction, 93(9), 1417–
     tion and neurocognitive function. Neurology, 67(8), 1482–1485.                     1425.
  Tomasino, V., Swanson, A. J., Nolan, J., & Shuman, H. I. (2001). The key           Volkow, N., & Li, T. K. (2005). The neuroscience of addiction. Nature
     extended entry program (KEEP): A methadone treatment program for                   Neuroscience, 8(11), 1429–1430.
     opiate-dependent inmates. Mount Sinai Journal of Medicine, 68, 14–20.           Vormfelde, S. V., & Poser, W. (Nov 2001). Death attributed to methadone.
  United Nations General Assembly (UNGA). (1982). Principles of medical                 Pharmacopsychiatry, 34(6), 217–222.
     ethics relevant to the role of health personnel, particularly physicians,       Waldrop-Valverde, D., Ownby, R. L., Wilkie, F. L., Mack, A., Kumar, M.,
     in the protection of prisoners and detainees against torture and other             & Metsch, L. (2006). Neurocognitive aspects of medication adherence
     cruel, inhuman or degrading treatment or punishment. General Assem-                in HIV-positive injecting drug users. AIDS & Behavior, 10(3), 287–297.
     bly Resolution 37/194, annex, 37 U.N. GAOR Supp. (no. 51) at 211,               Wood, E., Montaner, J., & Kerr, T. (2005). HIV risks in incarcerated
     U.N. Doc. A/37/51.                                                                 injection-drug users. Lancet, 366(9500), 1834–1835.
  United Nations General Assembly (UNGA). (1988). Body of principles for             Wood, E., et al. (2005). Recent incarceration independently associated with
     the protection of all persons under any form of detention or imprison-             syringe sharing by injection drug users. Public health reports, vol. 120.
     ment. UN General Assembly resolution 43/173, principle 7.                          March–April 2005, pp. 150–156.
  United Nations General Assembly (UNGA). (2001). Report of the spe-                 World Health Organization (WHO), United Nations Office on Drugs
     cial rapporteur on the question of torture and other cruel, inhuman or             and Crime (UNODC) and Joint United Nations Programme on
     degrading treatment or punishment. U.N. Doc. A/56/156, section IIA.                HIV/AIDS (UNAIDS). (2004). Substitution maintenance therapy in
  United Nations Human Rights Committee (UNHRC). (1992a). General                       the management of opioid dependence and HIV/AIDS prevention:
     Comment 20. Article 7 (forty-fourth session, 1992). Compilation of gen-            Position paper. URL: www.who.int/substance abuse/publications/en/
     eral comments and general recommendations adopted by Human Rights                  PositionPaper English.pdf.
     Treaty Bodies, U.N. Doc. HRI/GEN/1/Rev.1 at 30, paragraph 5.                    Zule, W. A., & Desmond, D. P. (1998). Attitudes toward methadone mainte-
  United Nations Human Rights Committee (UNHRC). (1992b). General                       nance: Implications for HIV prevention. Journal of Psychoactive Drugs,
     Comment 21 (forty-fourth session, 1992). Compilation of general com-               30(January–February (1)), 89–97.




                                                                            Exhibit 21                                               Page 7 of 7
